Citation Nr: 1037947	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left 
shoulder impingement syndrome with associated neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to February 
2006.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, granted 
service connection for a left shoulder condition and assigned an 
initial 10 percent rating, effective March 1, 2006.  


FINDING OF FACT

Left shoulder impingement syndrome with associated neuropathy is 
manifested by pain and limitation of motion; movement of the arm 
is restricted to the shoulder level, there is no malunion or 
nonunion of the clavicle, scapula, or humerus, and no nerve 
impairment.  


CONCLUSION OF LAW

The schedular criteria for an initial 20 percent rating, but not 
higher, for left shoulder impingement syndrome with associated 
neuropathy are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5200-5203 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that VA has substantially satisfied 
the duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  To the extent 
that there may be any deficiency of notice or assistance, there 
is no prejudice to the Veteran in proceeding with this appeal on 
the matter decided herein given the full grant of the benefits on 
appeal.  In a February 2008 statement, the Veteran specifically 
stated that a 20 percent evaluation would fully satisfy his 
disagreement with the initial rating assigned his left shoulder 
disability.  A claimant is generally presumed to be seeking the 
maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  However, a claimant can choose to limit the 
appeal to a claim for less than the maximum rating.  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994); cf. AB v. Brown, 6 Vet. App. 35 (1993).  The 
Board finds that the Veteran has limited his appeal to 
consideration of whether an initial 20 percent evaluation is 
warranted.  Thus, the award of a 20 percent rating represents a 
full grant of the benefit sought in this case. 

Service connection for left shoulder impingement syndrome was 
granted in the May 2006 rating decision on appeal.  An initial 10 
percent evaluation was assigned, effective March 1, 2006.  The 
Veteran contends that an initial 20 percent evaluation is 
warranted based on his complaints of pain, weakness, and 
limitation of motion of the shoulder at the shoulder level.  

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is or primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the 
United States Court of Appeals for Veterans Claims (Court) noted 
an important distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's left shoulder impingement syndrome is currently 
rated by analogy under Diagnostic Code 5019 pertaining to 
bursitis.  This diagnostic code provides that bursitis is rated 
based on limitation of motion of the affected part or as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  
In the May 2006 rating decision on appeal, the RO determined that 
the Veteran's left shoulder did not meet the requirements for a 
compensable rating based on limitation of motion.  The disability 
was therefore rated as degenerative arthritis and the initial 10 
percent rating was assigned for noncompensable painful and 
limited motion in accordance with Diagnostic Code 5003.  While a 
maximum 20 percent rating is possible under this diagnostic code, 
the Veteran's disability clearly does not involve two or more 
major or minor joints.  An increased rating is therefore not 
warranted under Diagnostic Code 5003. 

The Board finds that an increased 20 percent rating is warranted 
for the Veteran's disability under Diagnostic Code 5201 for 
limitation of motion of the arm.  Under this diagnostic code, a 
20 percent evaluation is assigned for limitation of motion of the 
major or minor arm when motion is possible to the shoulder level.  
Limitation of motion to midway between the side and shoulder 
level warrants a 20 percent evaluation for the minor arm and a 30 
percent evaluation for the major arm.  Limitation of motion to 25 
degrees from the side warrants a 30 percent for the minor arm and 
40 percent for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  The Veteran is right-handed, and his service-connected 
disability pertains to his left, or minor, upper extremity.

Throughout the claims period, the Veteran has manifested motion 
of the left shoulder that most nearly approximates limitation at 
the shoulder level.  Upon VA examination in May 2006, the Veteran 
experienced some limitation of motion in forward flexion, 
abduction, and internal and external rotation.  When coming down 
from forward flexion, he experienced pain at 90 degrees.  
Similarly, during an August 2007 VA examination, the Veteran 
experienced pain during range of motion testing at 90 degrees for 
forward flexion and abduction.  Forward flexion and abduction 
limited to 90 degrees is comparable to motion at the shoulder 
level.  See 38 C.F.R. § 4.71a, Plate II (2009).  An increased 20 
percent evaluation is therefore warranted for the left shoulder 
disability throughout the claims period based on limitation of 
motion of the minor arm.  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The United States 
Court of Appeals for Veterans Claims (Court) has instructed that 
in applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain. Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.

The Board's conclusion that the Veteran's range of motion is 
limited to the shoulder level is based on the Veteran's 
complaints of pain during VA examinations in May 2006 and August 
2007.  During repetitive testing in August 2007, the Veteran 
reported increased pain and weakness, but there was no change in 
range of motion.  Therefore, with consideration of all functional 
factors, it is clear that range of motion of the left shoulder is 
not limited to midway between the side and shoulder, and the 
Veteran's disability is contemplated by a 20 percent rating under 
Diagnostic Code 5201.

The Veteran is service-connected for a left shoulder condition 
with associated neuropathy; hence, consideration of a separate 
rating for neurological manifestation of the disability is 
warranted as these symptoms are separate and distinct from the 
criteria contemplated by Diagnostic Code 5201.  See 38 C.F.R. § 
4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (separate 
ratings may be assigned for different manifestations due to a 
single injury).  While the Veteran has reported experiencing 
numbness of the left arm and fingers in cold weather, 
neurological examination of the left upper extremity was normal 
upon VA examination in May 2006 and August 2007.  The August 2007 
VA examiner specifically found that there no nerve impairment 
resulting from the left shoulder disability, and no specific 
nerve involvement.  A separate rating for neurological impairment 
is therefore not warranted.  

The Board has also considered whether there is any other 
schedular basis for granting a higher rating, but has found none.  
While ratings in excess of 20 percent are possible under 
Diagnostic Codes 5200 and 5202, it is clear that the Veteran does 
not manifest ankylosis or impairment of the scapula or humerus.  
A May 2007 MRI indicated mild impingement of the 
acromioclavicular joint, but there is no evidence of malunion, 
dislocation, or nonunion of the scapula or humerus.  The Board 
has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because the 
preponderance of the evidence is against the assignment of an 
initial schedular rating in excess of 20 percent for left 
shoulder impingement syndrome with associated neuropathy.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's left shoulder impingement 
syndrome is manifested by symptoms such as painful motion that is 
limited to shoulder level with some functional impairment.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the disability 
and referral for consideration of extraschedular rating is not 
warranted.

The Court has also held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to service-connected left shoulder 
impingement syndrome.  He is not in receipt of Social Security 
disability benefits, and has continued to work throughout the 
claims period.  There is no medical evidence that the Veteran's 
shoulder disability has interfered with his employment, and the 
Veteran reported during the May 2006 VA examination that his 
disability did not impact his job as he did not do a lot of 
manual labor.  Therefore, remand or referral of a claim for TDIU 
is not necessary as there is no evidence of unemployability due 
to the service-connected shoulder condition.


ORDER

Entitlement to an initial rating of 20 percent for left shoulder 
impingement syndrome with associated neuropathy is granted. 




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


